LILJEBERG, J.,
concurs in part, dissents in part.
LI have considered the opinion of the majority, and I agree with the decision to reverse the summary judgment granted in favor of the City of Kenner with regard to the issues of educational incentive pay, acting pay, and holiday pay. I also agree with the decision to render summary judgment in favor of the Firefighters with regard to educational incentive pay, acting pay, and holiday pay. However, I disagree with the majority’s decision to reverse the summary judgment rendered in favor of the City of Kenner with regard to seniority incentive pay, and to render summary judgment in favor of the Firefighters on this issue. Accordingly, I must dissent in part from the majority’s opinion.
La. R.S. ll:2252(9)(a) defines “earnable compensation” as “the full amount earned by an employee on a regular tour of duty, including supplemental pay paid by the state of Louisiana, but shall not include overtime.” La. R.S. ll:233(2)(g) excludes “bonuses” and “irregular or nonrecurring” payments from the definition of “earnable compensation.”
In my view, seniority incentive pay is not earnable compensation for purposes of calculating retirement benefits, because it is not earned by an employee on a regular tour of duty. Seniority incentive pay is paid once a year to firefighters who have completed an additional 12 months of [2service, and the amount is based on the number of years of service. I believe that seniority incentive pay is analogous to a bonus, which is specifically excluded from the definition of earnable compensation. The stated purpose of seniority incentive pay is to attract experienced firefighters, and I believe that this pay is a bonus paid each year for that reason.
Accordingly, because I do not believe that seniority incentive pay is earnable compensation for purposes of calculating retirement benefits, I believe that the trial court properly granted summary judgment in favor of the City of Kenner on this issue, and I would affirm that ruling. Thus, I respectfully dissent, in part, on the issue of seniority incentive pay.